DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment files on 10/21/2022 has been entered.  Claims1, 5, 9-10, and 12 have been amended, no claims have been canceled, and no claims have been added.  Therefore, claims 1-14 remain pending in the application.

Claim Rejections - 35 USC § 112
The 112(a) rejection cited in the previous Office Action is withdrawn as Applicant has amended the claims and provided support for the subject matter on pages 6-8 of their arguments.
The 112(b) rejection of claims 1, 5, 9-10, and 12 cited in the previous rejection has been withdrawn as Applicant has amended the previously mentioned claims to overcome the rejection mailed on 06/22/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6381967 B1- Craig and in further views of US4559298-Fahy and Lebrun (2007).  
Regarding claim 1, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the solidification of the biological material is carried out at a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
For claim 1, Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 100 atm (which equates to 506.63 bar, Col. 8, lines 16-17) and 100 atm (Col. 5, line 34), which reads on the instant claim limitation of a cryogenic temperature at pressure of at least 10 bar.  
It would have been obvious to one having ordinary skill in the art to include a cryogenic temperature at pressure of at least 10 bar as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.
Additionally, regarding claim 1, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach the cryogenic fluid is present in an amount greater than 200kg/m3.
Additionally, for claim 1, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), and Lebrun teaches the properties of nitrogen cryogenic fluid, where Table 3 of Lebrun illustrate nitrogen has a bar pressure of at least 10 bar (34 bar, Table 3, pg. 6) and a liquid density in an amount greater than 200kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include the cryogenic fluid is present in an amount greater than 200kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24).

Regarding claim 2, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 1,000 bars.
For claim 2, Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 1,000 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 1,000 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 3, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 500 bars.
For claim 3, Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 500 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 500 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 4, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 100 bars.
For claim 4, Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17) and 100 atm (Col. 5, line 35), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 100 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 100 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 5, Craig teaches the invention discussed above in claim 1.  Further, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig disclose high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Moreover, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26); temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).  Also, Craig discloses various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33) and Craig disclose a container containing a suspension of biological material (Col. 9, lines 51-52).  However, Craig does not explicitly teach at least 10 bar and the quantity of cryogenic fluid in the chamber is greater 200kg/m3.  
For claim 5, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), and Lebrun teaches the properties of nitrogen cryogenic fluid, where Table 3 of Lebrun illustrate nitrogen has a bar pressure of at least 10 bar (34 bar, Table 1, pg. 6) and a liquid density in an amount greater than 200kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include wherein the solidification of the biological material is carried out at a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24).

Regarding Claim 6: “wherein the temperature is controlled so as to be lower than 170K.”:  Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Also, Craig disclose “refrigerant' includes substances with a temperature less than or equal to 0°C (Col. 6, lines 23-27, where 170K=a negative Celsius value, or less than 0°C), and temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).

Regarding claim 7, Craig teaches the invention discussed above in claim 6.  Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar in this list, helium and nitrogen are examples.  However, Craig does not explicitly teach wherein the pressure is greater than 20 bar.  
For claim 7, Lebrun teaches a pressure of 34 bar (Table 3, pg. 6), which is greater than 34 bar, and which reads on the instant claim limitation of wherein the pressure is greater than 20 bar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include the pressure is greater than 20 bar as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24) and nitrogen induces a large difference in vaporization rates under the same applied heat load (Table 4, pg. 6).

Regarding claim 8, Craig teaches the invention discussed above in claim 7.  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids present in an amount greater than 250kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3.
For claim 8, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), Lebrun teaches a liquid density in an amount greater than 250kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24) and nitrogen induces a large difference in vaporization rates under the same applied heat load (Table 4, pg. 6).

Regarding Claim 9: “wherein the biological material is first contained in suspension in a liquid mixture; setting the cryogenic temperature, the pressure inside the chamber and the quantity of cryogenic fluid is performed prior to the introduction of the biological material into the chamber; and wherein the introduction of the biological material is performed by injection of the liquid mixture into the chamber.”:  Craig disclose a container containing a suspension of biological material (Col. 9, lines 51-52).  Also, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Further, Craig disclose temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).  Moreover, Craig disclose direct injection of nebulized droplets into the solid or slushed primary refrigerant can maximize the freezing rate for some applications (Col. 10, lines 36-38).  Further, Craig disclose a large number of nebulizing, atomizing and vaporizing devices using different operating principles are available, any of which can be used to produce liquid droplets in a variety of sizes and rates for this freezing process (Col. 9, lines 34-38).

Regarding Claim 10: “wherein the chamber comprises a first chamber portion having an internal volume and a second chamber portion having an internal volume, the internal volumes of the first chamber portion and the second chamber portion to be brought in fluid communication for the solidification of the biological material; Page 3 of 619-249Pre. Amdt. Dated July 30, 2019the step of introduction comprising placing the biological material in the first chamber portion free of cryogenic fluid, placing the cryogenic fluid in the second chamber portion and the connection of the first chamber portion with the second chamber portion to form the chamber so that the internal volumes thereof are in fluid communication; and setting desired conditions of temperature, pressure and quantity of cryogenic fluid being provided in the second chamber portion so as to achieve the desired conditions of temperature, pressure and quantity of cryogenic liquid within the chamber after connecting the first chamber portion with the second chamber portion.”:  Craig disclose a chamber 38 in Fig. 5 comprising two sections (Col. 8, line 54), further, Craig disclose one filled with a secondary refrigerant and the other partially filled with liquid primary refrigerant (Col. 8, lines 54-55), where the internal volumes of the first and second chamber portions are separated.  Also, Craig discloses an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig disclose the two sections of the chamber 38 are connected to form the chamber via a disk (Col. 8, lines 55-57).  Also, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Nebulizers, atomizers, flow cytometers and vapor generators can be easily changed to produce the desired spray volume, rate, or droplet size (Col. 17, lines 58-60). Further, Craig disclose temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).  

Regarding Claim 11: “wherein the cryogenic fluid is in liquid or supercritical form.”:  Craig disclose high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium, Col. 11, lines 43-44).

Regarding Claim 12: “further comprising a depressurization of the chamber to an atmospheric pressure and placing the solidified biological material in a freezer.”:  Craig disclose evaporative cooling by placing the refrigerant in a vacuum chamber and subjecting it to low pressure (Col. 5, lines 8-9); enclosing the basic apparatus (nebulizer and primary refrigerant) in a pressure chamber would be a typical method to achieve this process. Other special applications may require reducing the pressure below atmospheric, and a similar vacuum chamber would be used in these cases (Col. 11, lines 45-50).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.  Regarding the 112(a) rejection of the previous Office Action, and discussed on pages 6-8, where Applicant disagrees with the 112(a) rejection pertaining to the volume which was discussed in the Office Action mailed on 06/02/2022.  Applicant asserts the disclosure of the application and the claims as originally presented convey reasonable clarity to a person of ordinary skill in the art.  The Examiner agrees with the explanation provided by Applicant on pgs. 6-8, and therefore, the 112(a) rejection cited in the previously mentioned Office Action is withdrawn.
Regarding the 112(b) rejection and discussed on the bottom of pg. 8-9 of Applicant’s arguments, of claims 1, 5, 9-10, and 12 have been amended to overcome the rejection of the previously mentioned claims cited in the Action mailed on 06/22/2022, therefore, the 112(b) rejection of the latter claims is withdrawn.
Regarding the middle, the bottom of pg. 10, and the top of Applicant’s arguments, where Applicant discusses the reference of Craig and “the phase change of the refrigerant from solid to at least partially solidified to liquid is a key element” and Applicant asserts “the expression ‘at least partially solidified’ encompasses a solid and a ‘liquid that has just began to solidify through equal parts solid and liquid up to the point just before complete solidification’.”  However, Craig disclose the following: “The refrigerant may be a solid undergoing a solid-to-liquid phase change, (Col. 4, lines 36-37).  For the latter, a solid-to-liquid phase change indicates the presence of a liquid phase, not only a solid phase as disclosed by Craig.  Also, regarding the latter citation of Craig, noted by Applicant, Craig defines “slush” as encompassing a liquid phase (Col. 6, lines 11-12) and Craig disclose “In a slush, the ratio of solid to liquid components is such that movement of particles of solid is controlled by the liquid component (Col. 6, lines 13-15), where the Craig discloses the particles of the slush are controlled by the liquid component.  Moreover, Craig teaches liquid refrigerant is placed in a vacuum chamber and placed under partial vacuum to achieve at least partial solidification of the refrigerant (Col. 7, lines 1-3), where Craig teaches a liquid and at least partial solidification, does not indicate complete solidification of a refrigerant, as indicated by the teaching of slush via Craig above.  
	Regarding the bottom of pg. 11 and the top of pg. 12 of Applicant’s argument, pertaining to Applicant’s assertion that “On the contrary, the refrigerant of instant claim 1 is a ‘cryogenic fluid’ which means, in light of the description, that the refrigerant is either in the liquid state or in the gaseous state or in the supercritical state”, where Applicant cites [0041] of the instant specification, however, in the instant specification filed on 07/30/2019, [0041], does not cite the latter assertion, but it was found by the Examiner in [0035].  Also, regarding the latter, the refrigerant of Craig continues to address the limitation of claim 1, for the reasons discussed above in this section regarding slush and Craig teaches a solid-to-gas phase change (Col. 4, line 37), which also pertains to Applicant’s latter argument.
Regarding the top and middle of pg. 12 of Applicant’s arguments, pertaining to Applicant’s argument that “Craig uses the heat of fusion associated with the solid to liquid phase change in order to achieve very fast cooling purportedly limiting the formation of ice crystals in the biological material.  Further, Applicant asserts claim 1 utilize the fluid phase, which is obtained at higher temperature at a given pressure and lower pressures at a given temperature than the solid phase.  For the latter argument, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26); temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25) and the mechanical devices allow greater control of the working temperature of the primary refrigerant (Col. 9, lines 20-21), therefore phases can be controlled to allow for the refrigerants to be held at working temperatures as taught by Craig.  Also, Craig disclose the freezing rate can be altered by lowering the initial temperature of the droplets, or by changing the heat of fusion by adding solutes (Col. 9, lines 59-61), not solely heat fusion as previously indicated by Applicant.
Regarding the middle and bottom of pg. 12, and the top of pg. 13 of Applicant’s arguments, in response to applicant's argument that adapting the process of Craig far to a fluid phase is impermissible, since such modification would render the Craig reference unsatisfactory for its intended purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, as discussed above in this section, the Craig reference continues to meet the limitations presented in claim 1, as Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  
Additionally, regarding paragraphs two and three of pg. 13 of Applicant’s arguments, where Applicant argues example 2 and comparative example 2 clearly show that the mass of dinitrogen per volume unit of container is essential to achieve the technical effect in combination with an appropriate pressure and an appropriate cryogenic temperature.  Regarding the latter, the claims of the instant application simply disclose the feature of a cryogenic fluid, where the cited reference(s) do disclose or teach.  The claims of the instant application do not require dinitrogen, but rather a cryogenic fluid with the presented characteristics disclosed in the instant application.  Also, [0041] of the instant application disclose the term cryogenic fluid means…a liquid, a gas or a compound in supercritical stat, which in the state in question has a temperature below 170K, preferably below 150K.  Then, in the same paragraph, the Applicant goes on to list some examples of cryogenic fluids such as helium, hydrogen, argon, etc.  The cited reference of Craig discloses a refrigerant, discussed in the rejection above.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mass of dinitrogen ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Also, as discussed above, Craig teaches a gas phase which is also relevant to the instant application, as indicated by Applicant’s assertion that “On the contrary, the refrigerant of instant claim 1 is a ‘cryogenic fluid’ which means, in light of the description, that the refrigerant is either in the liquid state or in the gaseous state or in the supercritical state”.  Craig also disclose the frozen sample consists of a large number of tiny ice particles with undamaged protein, biological, or other substances imbedded inside. These can be recovered, or left and stored in the liquid argon, which is now used as a storage refrigerant (Col. 14, lines 49-53) and Craig disclose the solid-to-liquid refrigerant phase change coupled to the high surface-to-volume ratio of nebulized droplets pro duces extremely rapid freezing rates, which allows minimal or no ice crystal formation and minimal osmotic damage to liquid biological samples (Col. 15, lines 23-27).
Regarding the middle and bottom of pg. 13, and the top of pg. 14, where Applicant asserts the mass of dinitrogen per volume unit of container corresponds to the volumic mass of dinitrogen under the required temperature and pression since the dinitrogen “fills” the container (Applicant cites several paragraphs from instant specification).  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the mass of dinitrogen per volume unit of container corresponds to the volumic mass of dinitrogen under the required temperature and pression since the dinitrogen “fills” the container”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the middle and bottom of pg. 14 of Applicant’s arguments, where Applicant asserts the Lebrun reference only recalls the volumic mass of dinitrogen under specific temperature and pressure conditions.  Craig teaches the methods for sample preservation and storage have been described in terms of preferred embodiments, it will be apparent to those skilled in the art that variations and modifications may be applied to the methods and in the steps or sequence of steps of the methods described (Col. 20, lines 20-24) and Craig teaches the temperature and pressure of the refrigerants can be controlled (Col. 10, lines 15-16) and also discussed above in this section via mechanical sources or devices (Col. 9, lines 19-20).  Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), and Lebrun teaches the properties of nitrogen cryogenic fluid, where Table 3 of Lebrun illustrate nitrogen has a bar pressure of at least 10 bar (34 bar, Table 3, pg. 6) and a liquid density in an amount greater than 200kg/m3 (808 kg/m3, Table 3, pg. 6).  Also, the Fahy reference teaches relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799